I dissent. The only fair inference which I think can be drawn from the evidence, giving the plaintiff the most favorable view of it, is that the intestate was guilty of contributory negligence as matter of law.
The accident occurred a few minutes after 12 o'clock noon. Had the intestate looked when about one hundred feet from the crossing he could have seen the train as it *Page 239 
came from behind the red barn, which was about six hundred feet from the crossing. Had he looked at any time after the train passed that point until it reached the crossing, he could have seen it. It was a clear day. There was nothing to obstruct his view or distract his attention. The only possible explanation is that he did not look to see whether the train were approaching.
It is suggested, not by counsel, that "deceased was looking out from his side of the car, away from the approaching train, but it might be inferred that he was looking back toward the Westbrook crossing, which he had passed over a few minutes before, and which was in plain sight at this point, to see whether a south-bound train on the Ithaca branch was visible at that crossing." The Westbrook crossing was something like a thousand feet away. It was north of the crossing where the accident occurred. The intestate was looking south. I know of no basis for an inference because he looked south that he also looked in the opposite direction. But if so, there is no possible explanation of why he did not see the approaching train after it passed the red barn and stop his car. The evidence is undisputed if he had looked in that direction after that he would have seen the approaching train. The truth undoubtedly is he did not look at all after the train came in sight. He was obligated to look in both directions and when looking would have served some purpose. Not having done so, I think the Appellate Division was right in holding that he was guilty of contributory negligence as matter of law.
This view is sustained by several recent decisions of this court. (Cassidy v. Fonda, Johnstown  Gloversville R.R. Co.,200 App. Div. 241; affd., 234 N.Y. 599; Castle v.Director-General of Railroads, 232 N.Y. 430; Barnasky v.N.Y., O.  W. Ry. Co., 226 N.Y. 435; Bowden v. Lehigh ValleyR.R. Co., 226 N.Y. 648.)
To say, upon the record before us, that the jury was justified in finding the deceased was free from contributory *Page 240 
negligence is, as it seems to me, to permit a finding to be based upon nothing more substantial than a mere guess or speculation. I do not believe property should be taken from one person and given to another upon any such basis.
For these reasons I vote to affirm the judgment.
CARDOZO, CRANE, ANDREWS and LEHMAN, JJ., concur with POUND, J.; McLAUGHLIN, J., reads dissenting opinion, in which HISCOCK, Ch. J., concurs.
Judgment reversed, etc.